TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 23, 2021



                                       NO. 03-19-00494-CV


                                  Hassan Dandachli, Appellant

                                                  v.

                    Active Motorwerks, Inc. and Mario Garcia, Appellees




         APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                        OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on May 17, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

portion of the court’s judgment denying the award of attorney’s fees to appellant. Therefore, the

Court reverses the trial court’s judgment on the issue of attorney’s fees and remands the case to

the trial court for further proceedings consistent with this Court’s opinion. The Court further

finds that there was no reversible error in the remainder of the court’s judgment and affirms all

portions of the judgment other than the court’s ruling on attorney’s fees. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.